UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 2, 2011 Commission File Number: 0-25121 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1597886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9800 59th Avenue North Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 551-7000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES o NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x As of April 2, 2011, 55,587,000 shares of the Registrant’s Common Stock were outstanding. SELECT COMFORT CORPORATION AND SUBSIDIARIES INDEX Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of April 2, 2011 and January 1, 2011 3 Condensed Consolidated Statements of Operations for the Three Months ended April 2, 2011 and April3, 2010 4 Condensed Consolidated Statement of Shareholders’ Equity for the Three Months ended April 2, 2011 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended April 2, 2011 and April 3, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II: OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 2 Index PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited - in thousands, except per share amounts) April 2, January 1, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $351 and $302, respectively Inventories Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Customer prepayments Compensation and benefits Taxes and withholding Other current liabilities Total current liabilities Non-current liabilities: Warranty liabilities Other long-term liabilities Total non-current liabilities Total liabilities Shareholders’ equity: Undesignated preferred stock; 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.01 par value; 142,500 shares authorized, 55,587 and 55,455 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited – in thousands, except per share amounts) Three Months Ended April 2, April 3, Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Research and development Asset impairment charges 78 — Total operating expenses Operating income Other expense, net 30 Income before income taxes Income tax expense Net income $ $ Net income per share – basic $ $ Weighted-average shares – basic Net income per share – diluted $ $ Weighted-average shares – diluted See accompanying notes to condensed consolidated financial statements. 4 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Shareholders’ Equity (unaudited – in thousands) Common Stock Additional Paid-In Capital Retained Earnings Total Shares Amount Balance at January 1, 2011 $ Exercise of common stock options 62 — — Tax benefit from stock-based compensation — — 78 — 78 Stock-based compensation 95 1 — Repurchases of common stock ) — ) — ) Net income — — — Balance at April 2, 2011 $ See accompanying notes to condensed consolidated financial statements. 5 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited – in thousands) Three Months Ended April 2, April 3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Disposals and impairments of assets 78 — Excess tax benefits from stock-based compensation ) ) Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventories Income taxes Prepaid expenses and other assets ) Accounts payable Customer prepayments Accrued compensation and benefits ) Other taxes and withholding Warranty liabilities ) 19 Other accruals and liabilities 74 Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Increase in restricted cash ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net decrease in short-term borrowings ) ) Repurchases of common stock ) ) Proceeds from issuance of common stock 19 Excess tax benefits from stock-based compensation Debt issuance costs — ) Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 1. Basis of Presentation We prepared the condensed consolidated financial statements as of and for the three months ended April 2, 2011 of Select Comfort Corporation and subsidiaries (“Select Comfort” or the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and they reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position as of April 2, 2011, and January 1, 2011 and the results of operations and cash flows for the periods presented. Our historical and quarterly results of operations may not be indicative of the results that may be achieved for the full year or any future period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. These condensed consolidated financial statements should be read in conjunction with our most recent audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the fiscal year ended January 1, 2011 and other recent filings with theSEC. The preparation of consolidated financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of sales, expenses and income taxes during the reporting period. Predicting future events is inherently an imprecise activity and, as such, requires the use of judgment. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in these estimates will be reflected in the financial statements in future periods. Our critical accounting policies consist of asset impairment charges, stock-based compensation, self-insured liabilities, warranty liabilities and revenue recognition. The consolidated financial statements include the accounts of Select Comfort Corporation and our subsidiaries. All significant intra-entity balances and transactions have been eliminated in consolidation. Change in Accounting Principle - Cash and Cash Equivalents Effective in the first quarter of 2011, we changed our accounting policy for payments due from financial services companies for credit card and debit card transactions. Historically, at each reporting period, we classified all credit card and debit card transactions that processed in less than seven days as cash and cash equivalents on our consolidated balance sheets. We now classify these credit card and debit card transactions as accounts receivable until the cash is received. We believe that our new policy is preferable because the presentation (i) more appropriately aligns with our view that these credit card and debit card transactions are not part of our cash management processes (i.e., these receivables are non-interest bearing and are not taken into consideration when making cash management decisions), and (ii) is more consistent with the nature of the credit card and debit card receivables, which are subject to the credit risk of the financial services companies. Our new policy resulted in the adjustment of certain amounts in our consolidated balance sheets and consolidated statements of cash flows. This change in accounting principle had no effect on our previously reported consolidated shareholders’ equity or consolidated net income. The change in accounting principle has been applied retrospectively by adjusting all previously reported amounts to conform to our new policy. A summary of the retrospective application is as follows for the periods presented in this Form 10-Q (in thousands): April 2, 2011 January 1, 2011 Before Accounting Policy Change Adjustment As Reported As Previously Reported Adjustment As Adjusted Condensed consolidated balance sheets Cash and cash equivalents $ $ ) $ $ $ ) $ Accounts receivable 7 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) Three months ended April 2, 2011 Three months ended April 3, 2010 Before Accounting Policy Change Adjustment As Reported As Previously Reported Adjustment As Adjusted Condensed Consolidated statements of cash flows Cash flows from operating activities: Changes in operating assets and liabilities: Accounts receivable $ Net cash provided by operating activities Increase in cash and cash equivalents $ Cash and cash equivalents, at beginning of period ) ) Cash and cash equivalents, at end of period $ $ ) $ $ $ ) $ Subsequent Events Events that have occurred subsequent to April 2, 2011 have been evaluated through the date the consolidated financial statements were issued. There have been no subsequent events that occurred during such period that would require recognition or disclosure in the condensed consolidated financial statements as of or for the period ended April 2, 2011. 2. Inventories Inventories consisted of the following (in thousands): April 2, January 1, Raw materials $ $ Work in progress 97 65 Finished goods $ $ 3. Debt Credit Agreement Our credit agreement with Wells Fargo Bank, National Association (the “Credit Agreement”) provides a $20.0 million secured revolving credit facility for working capital and general corporate purposes, including up to $10.0 million available for issuances of letters of credit. Outstanding letters of credit reduce the amounts available under this credit facility. The Credit Agreement expires on July 1, 2012. At April 2, 2011, and January 1, 2011, $20.0 million and $17.0 million, respectively, were available under the Credit Agreement, we had no borrowings and we were in compliance with all financial covenants. As of April 2, 2011, we had no outstanding letters of credit.As of January 1, 2011, we had outstanding letters of credit of $3.0 million. Capital Lease Obligations We entered into a capital lease totaling $0.1 million for certain computer equipment during the three months ended April 2, 2011. We had outstanding capital lease obligations of $0.6 million and $0.7 million at April 2, 2011, and January 1, 2011, respectively. At April 2, 2011, and January 1, 2011, $0.4 million and $0.4 million, respectively, were included in other current liabilities and $0.2 million and $0.3 million, respectively, were included in other long-term liabilities in our condensed consolidated balance sheets. 8 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 4. Stock-Based Compensation We compensate officers, directors and key employees with stock-based compensation under three stock plans approved by our shareholders in 1997, 2004 and 2010 and administered under the supervision of our Board of Directors. Stock option awards are granted at exercise prices equal to the closing price of our stock on the date of grant. Generally, options vest proportionally over periods of three to four years from the dates of the grant and expire after ten years. Compensation expense is recognized ratably over the vesting period.Stock-based compensation expense for the three months ended April 2, 2011, and April 3, 2010, was $1.1 million and $0.8 million, respectively. 5. Employee Benefits Under our profit sharing and 401(k) plan, eligible employees may defer up to 50% of their compensation on a pre-tax basis, subject to Internal Revenue Service limitations. Each year, we may make a discretionary contribution equal to a percentage of the employee’s contribution. During the three months ended April 2, 2011, and April 3, 2010, our contributions, net of forfeitures, were $0.4 million and $0.1 million, respectively. 6. Other Expense, Net Other expense, net, consisted of the following (in thousands): Three Months Ended April 2, April 3, Interest expense $ 57 $ Interest income ) (4 ) Write-off unamortized debt cost — Other expense, net $ 30 $ 7. Net Income per Common Share The following computations reconcile net income per share – basic with net income per share – diluted (in thousands, except per share amounts): Three Months Ended April 2, April 3, Net income $ $ Reconciliation of weighted-average shares outstanding: Basic weighted-average shares outstanding Effect of dilutive securities: Options Restricted shares Diluted weighted-average shares outstanding Net income per share – basic $ $ Net income per share – diluted $ $ We excluded potentially dilutive stock options totaling 2.4 million and 2.0 million for the three months ended April 2, 2011, and April 3, 2010, respectively, from our diluted net income per share calculations because these securities’ exercise prices were greater than the average market price of our common stock. 9 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 8. Commitments and Contingencies Sales Returns The accrued sales returns estimate is based on historical return rates, which are reasonably consistent from period to period, and is adjusted for any current trends as appropriate. If actual returns vary from expected rates, sales in future periods are adjusted. The activity in the sales returns liability account was as follows (in thousands): Three Months Ended April 2, April 3, Balance at beginning of year $ $ Additions that reduce net sales Deductions from reserves ) ) Balance at end of period $ $ Warranty Liabilities We provide a 20-year limited warranty on our adjustable-firmness beds. The customer participates over the last 18 years of the warranty period by paying a portion of the retail value of replacement parts. Estimated warranty costs are expensed at the time of sale based on historical claims rates incurred by us and are adjusted for any current trends as appropriate. Actual warranty claim costs could differ from these estimates. We classify as noncurrent those estimated warranty costs expected to be paid out in greater than one year. The activity in the accrued warranty liabilities account was as follows (in thousands): Three Months Ended April 2, April 3, Balance at beginning of year $ $ Additions charged to costs and expenses for current-year sales Deductions from reserves ) ) Changes in liability for pre-existing warranties during the current year, including expirations ) Balance at end of period $ $ Legal Proceedings We are involved from time to time in various legal proceedings arising in the ordinary course of our business, including primarily commercial, product liability, employment and intellectual property claims. In accordance with generally accepted accounting principles in the United States, we record a liability in our consolidated financial statements with respect to any of these matters when it is both probable that a liability has been incurred and the amount of the liability can be reasonably estimated. At April 2, 2011, our consolidated financial statements include reserves of $1.6 million with respect to contingent liabilities that we determined to be both probable and reasonably estimable. With respect to pending legal proceedings, we believe that we have valid defenses to claims asserted against us and we do not expect the outcome of these matters to have a material effect on our consolidated results of operations, financial position or cash flows. Litigation, however, is inherently unpredictable, and it is possible that the ultimate outcome of one or more claims asserted against us could adversely impact our results of operations, financial position or cash flows. We expense legal costs as incurred. 10 Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to provide a reader of our financial statements with a narrative from the perspective of management on our financial condition, results of operations, liquidity and certain other factors that may affect our future results. Our MD&A is presented in seven sections: • Risk Factors • Overview • Results of Operations • Liquidity and Capital Resources • Non-GAAP Financial Data • Off-Balance-Sheet Arrangements and Contractual Obligations • Critical Accounting Policies Risk Factors The following discussion and analysis should be read in conjunction with the Condensed Consolidated Financial Statements and the Notes thereto included herein. This quarterly report on Form 10-Q contains certain forward-looking statements that relate to future plans, events, financial results or performance. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “could,” “expect,” “anticipate,” “believe,” “estimate,” “plan,” “project,” “predict,” “intend,” “potential,” “continue” or the negative of these or similar terms. These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. These risks and uncertainties include, among others: • Current and future general and industry economic trends and consumer confidence; • Availability of attractive and cost-effective consumer credit options, including the impact of recent changes in federal law that restrict various forms of consumer credit promotional offerings; • The effectiveness of our marketing messages; • The efficiency of our advertising and promotional efforts; • Our ability to execute our retail distribution strategy, including our ability to cost-effectively close under-performing store locations and to find suitable new store locations; • Our ability to continue to improve our product line and service levels, and consumer acceptance of our products, product quality, innovation and brand image; • Our ability to achieve and maintain acceptable levels of product quality and acceptable product return and warranty claims rates; • Pending and potentially unforeseen litigation; • Industry competition and the adequacy of our intellectual property rights to protect our products and brand from competitive or infringing activities; • Our “just-in-time” manufacturing processes with minimal levels of inventory, which may leave us vulnerable to shortages in supply; • Our dependence on significant suppliers and our ability to maintain relationships with key suppliers, including several sole-source suppliers; • Rising commodity costs and other inflationary pressures; • Risks inherent in global sourcing activities; • Risks of disruption in the operation of either of our two manufacturing facilities; • Increasing government regulation, including flammability standards for the bedding industry; • The adequacy of our management information systems to meet the evolving needs of our business and existing and evolving regulatory standards applicable to data privacy and security; • Our ability to attract and retain senior leadership and other key employees, including qualified sales professionals; and • Uncertainties arising from global events, such as terrorist attacks or a pandemic outbreak, or the threat of such events. Additional information concerning these and other risks and uncertainties is contained under the caption “Risk Factors” in our Annual Report on Form 10-K. We have no obligation to publicly update or revise any of the forward-looking statements contained in this quarterly report on Form10-Q. 11 Index Overview Business Overview Select Comfort designs, manufactures, markets and supports a line of adjustable-firmness mattresses featuring air-chamber technology. The air-chamber technology of our proprietary Sleep Number® bed allows adjustable firmness on each side of the mattress and provides a sleep surface that is clinically proven to provide better sleep quality and greater relief of back pain compared to traditional mattress products. In addition, we market and sell accessories and other sleep-related products which focus on providing personalized comfort to complement the Sleep Number bed and provide a better night’s sleep for consumers. We generate revenue by selling our products through two complementary distribution channels. Our company-controlled channel sells directly to consumers through our approximately 375 retail stores located across the United States, direct-marketing operations and E-Commerce site at www.sleepnumber.com. Our wholesale channel sells to and through the QVC shopping channel and wholesale customers in Alaska, Hawaii, Canada and Australia. Mission, Vision and Strategy Our mission is to improve lives by individualizing sleep experiences. Our vision is to become the new standard in sleep by providing individualized sleep experiences and elevating people’s expectations above the “one-size-fits-all” solution offered by other mattress brands. We are executing against a defined strategy which focuses on the following key components: · Know our customers as no one else can…use that insight to set new standards in end-to-end customer experience; · Broaden awareness and consideration…to take share; earn leadership in premium sleep; and · Leverage our core business to achieve new levels of margin…to fund acceleration and innovation. Results of Operations Quarterly and Annual Results Quarterly and annual operating results may fluctuate significantly as a result of a variety of factors, including increases or decreases in sales, the timing, amount and effectiveness of advertising expenditures, changes in sales return rates or warranty experience, the timing of store openings/closings and related expenses, changes in net sales resulting from changes in our store base, the timing of promotional offerings, competitive factors, changes in commodity costs, any disruptions in supplies or third-party service providers, seasonality of retail and bedding industry sales, timing of QVC shows, consumer confidence and general economic conditions. As a result, our historical results of operations may not be indicative of the results that may be achieved for any future period. Highlights Financial highlights for the period ended April 2, 2011 were as follows: • Net income increased by 114% to $16.6 million, or $0.30 per diluted share, compared with net income of $7.8 million, or $0.14 per diluted share, for the same period one year ago. • Net sales increased 22% to $193.1 million, compared with $158.0 million for the same period one year ago, primarily due to a 26% comparable sales increase in our company-controlled channel. • Operating income improved to $26.4 million, or 13.7% of net sales, for the three months ended April 2, 2011, compared with $14.2 million, or 9.0% of net sales, for the same period one year ago. The operating income improvement was driven by strong comparable sales growth and efficiency enhancements. Sales-per-store (for stores open at least one year), on a trailing twelve-month basis, increased by 26% to $1.4 million. • Cash provided by operating activities totaled $32.2 million for the three months ended April 2, 2011, compared with $30.4 million for the same period one year ago. • As of April 2, 2011, cash and cash equivalents were $101.9 million compared with $76.0 million at January 1, 2011, and we had no borrowings under our revolving credit facility. 12 Index The following table sets forth, for the periods indicated, our results of operations expressed as dollars and percentages of net sales. Figures are in millions, except percentages and per share amounts. Amounts may not add due to rounding differences. Three Months Ended April 2, 2011 April 3, 2010 Net sales $ % $ % Cost of sales % % Gross profit % % Operating expenses: Sales and marketing % % General and administrative % % Research and development % % Asset impairment charges % — % Total operating expenses % % Operating income % % Other expense, net — % % Income before income taxes % % Income tax expense % % Net income $ % $ % Net income per share: Basic $ $ Diluted $ $ Weighted-average number of common shares: Basic Diluted The percentage of our total net sales, by dollar volume, from each of our channels was as follows: Three Months Ended Percent of net sales: April 2, April 3, Company-Controlled 95.9 % 95.1 % Wholesale 4.1 % 4.9 % Total 100.0 % 100.0 % The components of total net sales growth, including comparable sales changes, were as follows: Three Months Ended Net sales change rates: April 2, April 3, Retail comparable-store sales 30
